Citation Nr: 1437897	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an ear disorder to include recurrent ear infections and vertigo.    


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

In an April 2010 decision, the Board denied service connection for hearing loss, tinnitus, and an ear disability characterized by recurrent ear infections and vertigo.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development in accordance with the JMR.  In a March 2011 Order, the Court granted the parties' motion and remanded the matter to the Board for compliance with instructions in the JMR.  In September 2011, the Board remanded the issues on appeal to the RO for action in accordance with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  This matter was remanded in September 2011 for the RO to provide the Veteran proper notice in accordance with 38 U.S.C.A. § 5103, to afford the Veteran a VA examination and obtain a medical opinion as to whether it is at least as likely as not that the Veteran's recurrent ear infections and vertigo are related to his military service, and to obtain records from Dr. Scott. 

The Veteran was afforded a VA examination in January 2014.  The VA examiner opined that the Veteran's occasional vertigo, hearing impairment, and tinnitus were less likely than not due to his military service.  The VA examiner noted that the Veteran was in the service from 1966 to 1968 and his ear condition started in 2006.

In a June 2014 statement, the Veteran's attorney argued that the January 2014 VA examination and medical opinion are inadequate because the VA examiner did not provide a rationale for this opinion, did not provide an etiology for the claimed disorders, did not discuss the September 2008 VA ear disease examination report, and did not provide an opinion as to whether the claimed hearing loss, tinnitus, and ear disorder are caused or aggravated by the service-connected disabilities.  

The Board agrees and finds that the January 2014 VA medical opinion is inadequate.  The VA examiner did not provide a rationale for the conclusion that the claimed disorders were less likely than not due to the Veteran's military service other than the disorders first manifested in 2006.  The VA examiner did not address whether the claimed disorders are medically related to injury or event in service and did not address secondary service connection.  The Board therefore finds that the opinion is inadequate.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an addendum opinion should be obtained.

In the June 2014 statement, the Veteran's attorney also argued that the RO should make an attempt to obtain the Veteran's records from the Long Island Jewish Medical Center.  As discussed in the September 2011 Board remand and the April 2011 JMR, the Veteran had reported seeking treatment at the Long Island Jewish Medical Center for the claimed ear disorders and he was treated by Dr. Scott.  In a July 2008 statement, the Veteran stated that his severe ear aches started sometime between 1970 to 1971 and the disorders were first diagnosed in an Emergency Room in Long Island Jewish Hospital.  He indicated that Dr. Scott told him he had chronic vertigo, ear infection, discharge, and possible loss of hearing.  The RO made attempts to obtain the treatment records from Dr. Scott and was unsuccessful.  However, it does not appear that the RO made an attempt to locate any of the Veteran's records from the Long Island Jewish Medical Center or that the Veteran provided the RO an authorization form to obtain these records.  

The Board finds that the RO should contact the Veteran and request that he provide sufficient information, including the address of the medical center and dates of treatment, and authorization to enable the RO to obtain the Veteran's clinical records from the Long Island Jewish Medical Center.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, including the address of the medical center and dates of treatment, and a signed authorization to enable VA to obtain any copies of the Veteran's treatment records of the claimed ear disease and hearing loss from the Long Island Jewish Medical Center.  

If the Veteran provides the completed authorization, the RO should request legible copies of all pertinent clinical records from the Long Island Jewish Medical Center and incorporate them into the Veteran's claims file.

2.  Ask the VA examiner who conducted the January 2014 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions: 

Is it as likely as not (50 percent probability or more) that the bilateral hearing loss, tinnitus, and current ear disorders to include chronic infections and vertigo were incurred in, or aggravated by, the Veteran's active duty or are medically related to the Veteran's active duty? 

Is it as likely as not (50 percent probability or more) that the bilateral hearing loss, tinnitus, and ear disorders were caused by or aggravated by (permanently worsened in severity beyond a normal progression) a service-connected disability?  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The record shows that the Veteran reports that he was exposed to artillery noise during his service and at times after service, he sometimes experienced ear infections, ringing in his ears, and intermittent trouble hearing.  At the September 2008 VA examinations, the Veteran reported that, during the Vietnam War, he served in a tank unit and was subjected to tank fire without the use of hearing protection.  He denied occupational and recreational noise exposure.  Service personnel records show that the Veteran served as a cannoneer in the Vietnam War. 

The VA claims folder should be made available to the examiner for review in connection with the medical opinion.  The opinion should include a fully supported rationale.  If the absence of evidence is a basis for the opinion, the examiner should explain what kind of evidence is missing and cite to appropriate medical literature as necessary.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.

3.  After completing all indicated development, readjudicate the issues of service connection for hearing loss, tinnitus, and an ear disorder to include vertigo and recurrent ear infections in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


